IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,                             )       No. 79204-1-I
                                                 )
                            Respondent,          )       DIVISION ONE
                                                 )
                  v.                             )
                                                 )
JOHNATHON CHRISTOPHER                            )       UNPUBLISHED OPINION
STONER,                                          )
                                                 )
                            Appellant.           )

       BOWMAN, J. — Johnathon Christopher Stoner appeals his jury convictions

for third degree child molestation of J.B. and communication with minor E.F. for

immoral purposes. Stoner argues that the prosecutor improperly commented on

his constitutional right to represent himself and confront witnesses at trial, that

the court failed to give an adequate curative instruction to address the error, and

that he received ineffective assistance of counsel. We affirm.

                                            FACTS

       Stoner lived with his longtime partner Misty Guerrero. Stoner and

Guerrero were raising four children in their home. Stoner is the biological father

of the two younger children, R.S. and J.S. Stoner acted as a stepfather to J.B.

and P.G., Guerrero’s two children from earlier relationships. Guerrero’s daughter

J.B. is the oldest child.



      Citations and pin cites are based on the Westlaw online version of the cited material.
No. 79204-1-I/2


       About the time J.B. entered middle school, Stoner began to “wrestle” with

her. He also frequently “cuddle[d]” with her wearing only his underwear. This

often occurred in Stoner’s bed while Guerrero was at work.

       J.B. had just turned 15 years old in November 2016. On December 26,

J.B.’s younger brother P.G. called Guerrero at work and told her to come home

because J.B. was “freaking out.” Guerrero arrived to find J.B. sitting on the floor,

crying. J.B. refused to speak with her mother in front of Stoner. Guerrero

brought J.B. into her bedroom, closed the door, and asked J.B. what happened.

Guerrero said, “I had to really pry at [J.B.]. She wasn’t giving me any

information.” Eventually, J.B. told her mother that Stoner “had done things” to

her or “had her do something.” J.B. made a “back and forth” hand gesture that

Guerrero understood to mean that Stoner had made J.B. rub his penis.

       J.B. told her mother that Stoner had forced her to do this on more than

one occasion. In an effort to convince Guerrero that she was telling the truth,

J.B. told Guerrero that her underwear had “stuff on it” from when Stoner had

ejaculated earlier that day. J.B. retrieved her underwear from the dirty laundry

pile in Stoner and Guerrero’s bedroom and showed them to her mother. J.B.

later said, “I was just trying to get her to believe me. I was doing whatever I

could to get her to believe me.” Guerrero held J.B.’s underwear in her hand and

confronted Stoner. Guerrero said Stoner “wouldn’t say anything to me. He just

shook his head.”

       Guerrero called 911. Skagit County Sherriff’s Deputy Brad Holmes

responded and took a statement from J.B. J.B. was “obviously upset” and




                                          2
No. 79204-1-I/3


“uncomfortable.” She told Deputy Holmes that she “had been jacking off [her]

dad” that day and that he “ejaculated on [her] underwear.” She also said Stoner

“would touch her vagina.” In a written statement, J.B. stated:

        [Stoner] expects me to come lay down with him and Jack him off.
        Bec[a]use if I did not I would get in a[ ]lot of tro[u]ble. . . . [H]e pulled
        down my pan[ ]ts (leggings) and pulled up my shirt and made
        himself put his priv[a]te area on me and I did not want that.

Deputy Holmes collected J.B.’s underwear from the laundry hamper for forensic

testing.

        Deputy Holmes arrested Stoner and read him his Miranda1 rights. Stoner

waived his rights and agreed to speak with Deputy Holmes about the incident.

Deputy Holmes asked if Stoner’s semen would be on J.B.’s underwear. Stoner

denied that it would. After Deputy Holmes told Stoner that he talked to Guerrero

about the underwear, Stoner admitted that “it was possible” there would be

semen on J.B.’s underwear and that it may be from his bed sheets. He

explained that he suffers from premature ejaculation and “ejaculates throughout

the night in his sleep,” so some of his semen may have “rubbed on” J.B.’s

underwear when she was on his bed that morning.

        The State charged Stoner with communication with a minor for immoral

purposes, four counts of child molestation in the third degree, and one count of

indecent liberties as to J.B. The State also charged Stoner with a second count

of communication with a minor for immoral purposes related to a July 2016

incident with J.B.’s 14-year-old friend E.F.2


        1   Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).
        2Because the facts of the July 2016 incident involving E.F. are unrelated to the issues on
appeal, we do not address them.


                                                  3
No. 79204-1-I/4


        Approximately six weeks after his arrest, Guerrero posted bail for Stoner.

J.B. then recanted her allegations. She claimed that she made up the

accusations to get Stoner “in trouble” because she was angry with him for taking

away her cell phone.

        Stoner waived his right to counsel and represented himself for the majority

of his trial. Standby counsel stepped in to conduct Stoner’s direct examination

and to make closing arguments.

        At trial, Washington State Patrol Crime Laboratory technician Carol Vo

testified about the forensic testing of J.B.’s underwear. The exterior front crotch

of the underwear tested positive for a protein called “p30,” which is present in

very high levels in semen.3 Vo also found a mixture of both male and female

DNA4 components on the underwear. The male component matched the DNA

profile of Stoner. The female component matched the DNA profile of J.B.

        Stoner’s theory at trial was that his DNA could have transferred to J.B.’s

underwear in the family laundry pile. On cross-examination, Vo testified that it

was “possible” that Stoner’s DNA transferred to J.B.’s underwear in the laundry

but that it was unlikely.

        In support of his theory, Stoner cross-examined J.B. about whether she

heard Guerrero and him having sex the night before the incident. He did not ask

Guerrero the same question. Nor did he offer testimony on the topic himself

when he testified on his own behalf. In her closing argument, the prosecutor



        3 Vo discussed that p30 protein is also found in smaller amounts in other bodily fluids but
her tests were not sensitive enough to detect them.
        4   Deoxyribonucleic acid.


                                                 4
No. 79204-1-I/5


remarked that Stoner’s choice to elicit that testimony from J.B. rather than from

Guerrero or himself when he testified on his own behalf was “interesting” and not

“normal.”

        At the close of the evidence, the State dismissed all but one count of child

molestation in the third degree as to J.B.5 The jury convicted Stoner as charged

and the trial court imposed a standard-range sentence. Stoner appeals.6

                                          ANALYSIS

Prosecutorial Misconduct

        Stoner argues that the prosecutor committed misconduct by commenting

on his constitutional right to represent himself and to confront witnesses. We

disagree.

        This court applies two standards of review for prosecutorial misconduct

claims based on whether a defendant objected at trial. State v. Emery, 174

Wn.2d 741, 760-61, 278 P.3d 653 (2012). Under both standards, a defendant

must prove the prosecutor’s conduct was both improper and prejudicial. Emery,

174 Wn.2d at 756. Where a defendant properly objects to a prosecutor’s

conduct at trial, the defendant must prove the prosecutor’s misconduct resulted

in prejudice that had a “substantial likelihood of affecting the jury’s verdict.”

Emery, 174 Wn.2d at 760. Where a defendant does not object at trial, he or she

is deemed to have waived any error “unless the prosecutor’s misconduct was so

flagrant and ill intentioned that an instruction could not have cured the resulting


        5
        The State did not dismiss the count of communication with a minor for immoral
purposes related to the July 2016 incident involving E.F.
        6 Stoner appeals both convictions; however, his assignments of error relate to the
incident with J.B. only.


                                                5
No. 79204-1-I/6


prejudice.” Emery, 174 Wn.2d at 760-61.7

        Stoner’s trial strategy was to discredit the DNA evidence. He argued that

his DNA could have transferred to J.B.’s underwear in the family laundry. On

cross-examination, Stoner asked J.B., “Were you aware at all that your mother

and me had sexual intercourse the night before” December 26, 2016. He did not

ask Guerrero a similar question. And although he testified on his own behalf,

Stoner himself did not offer testimony on the topic.

        In her closing remarks, the prosecutor argued:

               Speaking of “normal,” isn’t it interesting that in this particular
        case, when the defendant was handling his own examination of the
        witnesses, the person that he chose to ask about whether he had
        sexual relations with [Guerrero] the night before was his
        stepdaughter, was [J.B.]. Why would he do that? He never asked
        [Guerrero]. He never testified to that himself. But it’s normal to ask
        the child in the house, “Oh, by the way, did you hear your mother
        and I having sex last night?”

Standby counsel objected on the ground that “comments and questions of the

lawyer are not evidence.” The court instructed the jury to “determine what

evidence is presented in the case by witnesses or the exhibits” and reminded

them that the statements and arguments of the lawyers are “not evidence that

you are to consider.”

        Stoner argues that the prosecutor’s argument was an improper attempt to

use Stoner’s exercise of his constitutional rights against him. The State contends

that the remarks were not an explicit or implicit attempt to draw any inferences

from Stoner’s choice to represent himself.


        7  The State argues that Stoner did not object with sufficient specificity at trial and urges
this court to apply the more rigorous standard. Because we conclude there was no prosecutorial
misconduct, we need not reach this issue.


                                                  6
No. 79204-1-I/7


       A prosecutor may not invite the jury to draw a negative inference from a

defendant’s exercise of a constitutional right. State v. Jones, 71 Wn. App. 798,

811-12, 863 P.2d 85 (1993). However, the prosecutor’s statements must go

beyond a mere mention of a constitutional right; the prosecutor must have

“ ‘manifestly intended the remarks to be a comment on that right.’ ” State v.

Gregory, 158 Wn.2d 759, 806-07, 147 P.3d 1201 (2006) (quoting State v. Crane,

116 Wn.2d 315, 331, 804 P.2d 10 (1991), abrogated on other grounds by In re

Pers. Restraint of Andress, 147 Wn.2d 602, 56 P.3d 981 (2002)), overruled on

other grounds by State v. W.R., 181 Wn.2d 757, 336 P.3d 1134 (2014). So long

as the focus of the prosecutor’s argument is not on the “ ‘exercise of the

constitutional right itself,’ ” the argument does not “infringe upon a constitutional

right.” Gregory, 158 Wn.2d at 807 (quoting State v. Miller, 110 Wn. App. 283,

284, 40 P.3d 692 (2002)).

       Stoner relies on State v. Espey, 184 Wn. App. 360, 336 P.3d 1178 (2014),

to support his argument that the prosecutor’s remarks were a comment on his

exercise of a constitutional right. In Espey, the prosecutor argued that when

considering Espey’s statement to police, the jury should “[k]eep in mind that

[Espey] had already consulted with two attorneys, . . . . [h]e had lots of time to

figure out what story he was going to tell the police.” Espey, 184 Wn. App. at

364-65. Division Two of this court concluded that the State’s argument was an

improper comment on Espey’s exercise of his constitutional right to

representation. Espey, 184 Wn. App. at 366. The court reasoned that the State

penalized Espey by creating an inference of guilt from his election to exercise his




                                          7
No. 79204-1-I/8


right to speak with counsel. Espey, 184 Wn. App. at 367-68.

       In contrast, here, the prosecutor did not invite the jury to make negative

inferences from the fact that Stoner chose to represent himself. Rather, the

prosecutor’s statement focused on Stoner’s trial strategy, the testimony he chose

to elicit, and the witness from whom he chose to elicit that testimony. Because

the prosecutor’s remarks did not focus on Stoner’s exercise of the constitutional

right itself, the remarks did not infringe upon Stoner’s constitutional right to self-

representation. The prosecutor did not commit misconduct.

Curative Instruction

       Stoner contends that the court’s curative instruction was not sufficient to

remedy any prejudice caused by the prosecutor’s improper remarks during

closing argument on Stoner’s constitutional right to represent himself. We

disagree.

       Stoner objected to the prosecutor’s argument on the ground that “Mr.

Stoner was acting as a lawyer” and that “[t]he comments and questions of the

lawyer are not evidence.” Standby counsel asked the court to remind the jury

that the responses from witnesses are the evidence. The court then instructed

the jury:

       Members of the Jury, just as a reminder, that you determine what
       evidence is presented in the case by witnesses or the exhibits, that
       the statements by lawyers and arguments — during arguments or
       during the questioning, that’s not evidence that you are to consider.

       The trial court’s curative instruction accurately addressed Stoner’s

objection. We presume juries follow instructions of the court. State v. Osman,

192 Wn. App. 355, 379, 366 P.3d 956 (2016). Because we conclude that the



                                           8
No. 79204-1-I/9


prosecutor did not comment on Stoner’s constitutional right to represent himself,

no additional instruction was necessary.

Ineffective Assistance of Counsel

       Stoner argues that his trial attorney was ineffective for failing to object to

the adequacy of the trial court’s curative instruction.

       To prove ineffective assistance of counsel, an appellant must prove both

deficient performance and resulting prejudice. State v. Thomas, 109 Wn.2d 222,

225-26, 743 P.2d 816 (1987) (citing Strickland v. Washington, 466 U.S. 668, 687,

104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984)). Because we conclude that the

prosecutor did not improperly comment on Stoner’s exercise of his constitutional

rights and that the court’s curative instruction adequately addressed counsel’s

objection at trial, Stoner fails to show that his counsel’s performance was

deficient.

       We affirm the convictions for third degree child molestation of J.B. and

communication with minor E.F. for immoral purposes.




WE CONCUR:




                                           9